NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES

                                   Court of Appeals
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                          100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                       November 13, 2015

      Hon. Ricardo J. Navarro                     Hon. George Durham III
      Attorney at Law                             Attorney at Law
      701 E. Harrison, Suite 100                  517 West Nolana, #6
      Harlingen, TX 78550                         McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00517-CV
      Tr.Ct.No. CL-15-0914-A
      Style:    Brooks Ditto, Billy Pembleton, and Karina Castaneda v. Judith Campos and
                Jessy Campos


            Appellant’s motion to consolidate two related appeal cases into one appeal case
      number was this day GRANTED IN PART AND DENIED IN PART by this Court. The
      motion is granted for purposes of briefing only and denied as to consolidation into one
      cause number.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch